                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NELSON OCASIO,                :
                              :
          Plaintiff,          :
                              :       CIVIL ACTION
     v.                       :
                              :       NO. 17-cv-755
MAYOR MICHAEL CIACH, COUNCIL :
PRESIDENT CHRISTINE PETERSON, :
and THE BOROUGH OF UPLAND,    :
                              :
          Defendants.         :

                              MEMORANDUM

  Joyner, J.                                         January 9, 2019

     Before the Court are Defendants’ Motion for Summary

Judgment (Doc. No. 21) and Plaintiff’s Response thereto (Doc.

No. 22).   For the reasons set forth below, we deny in part and

grant in part Defendants’ Motion.

     This case arises from Plaintiff Nelson Ocasio’s termination

as Police Chief of Upland Borough, Pennsylvania.       At the heart

of Plaintiff’s Complaint is his allegation that the process by

which his public employment was terminated deprived him of

procedural due process under the Fourteenth Amendment.

Plaintiff alleges that Defendants Ciach and Peterson, motivated

by retaliatory and racial animus, engineered Plaintiff’s

termination while maintaining the appearance of providing him

notice and requisite Loudermill hearings, thereby depriving

Plaintiff of pre-deprivation meaningful process.

                                  1
       This Motion is fully briefed and ripe for the Court’s

adjudication.      The Court has considered the parties’ submissions

and decides this matter without oral argument.        Fed. R. Civ. P.

78; Loc. R. Civ. P. 7.1(f).

I.     FACTUAL BACKGROUND

     On January 2, 2013, Plaintiff Ocasio was appointed Chief of

Police for the Borough of Upland, Pennsylvania.        (Compl. ¶10,

Doc. No. 1).   1   On February 23, 2016, Plaintiff alleges he was

notified by Defendant Ciach and Defendant Peterson together that

he was terminated from his position as Police Chief.        Id. at

¶19.

     At the time Plaintiff was terminated, Defendant Ciach was

Mayor of the Borough of Upland, a position he held from 2005

through 2017.      (Def. Ex. 1 ¶1, Doc. No. 21-1).    As Mayor, Mr.

Ciach did not have authority to hire or fire police officers

(including police chiefs); that authority rested with the

borough council.      Id. at ¶¶4-5.   He did have authority to

temporarily suspend a police chief pending approval by the

council.    Id. at ¶7.    As Mayor, Defendant Ciach did not have a

vote on the borough council unless there was a tie.        Id. at ¶4.

During the time surrounding Plaintiff’s termination, Defendant


1 Unless otherwise noted, the facts are taken from Plaintiff’s Complaint.
(“Compl.,” Doc. No. 1). In line with the standards governing Fed. R. Civ.
P. 12(b)(6), all factual allegations in the Complaint are generally
accepted as true. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233
(3d Cir. 2008).

                                      2
Peterson served in two roles, both as councilperson and as

Police Department Assistant.    Id. at ¶18.

A. Allegations of Racial Animosity

     Beginning in 2015 and continuing through the present,

Defendant Peterson used racist terms to refer to Plaintiff

Ocasio, allegedly calling Plaintiff “a spic,” “wetback,” and

“illegal Mexican.”    Id. at ¶19.   “Specifically, statements were

made by [D]efendant Peterson to Upland Councilman Harold Peden,

Councilman Edward Mitchell and Chester Police Chief Joseph Bail

that when Plaintiff, then deputy Chief, would succeed then-

Upland Borough Chief John Easton, the borough’s first African-

American police chief, [D]efendant Peterson said, ‘[f]irst a

nigger and now a spic?’”    Id. at ¶20.   Councilman Mitchell

testified that he heard Defendant Ciach make racially

disparaging remarks related to Police Chief Easton, Plaintiff

Ocasio’s predecessor, namely that “John Easton was just a

fucking nigger.”   (Pl. Opp., Ex. 12, Doc. No. 22-1 at 71).

Councilmember Mitchell further testified that when he spoke with

Defendant Ciach before Plaintiff Ocasio was promoted to Police

Chief in 2013, Defendant Ciach said, “Ed, if you hire, you know,

a fucking spic, you can’t have it.      People down in the graveyard

be flipping.”   Id.

B. Allegations of Retaliatory Motive for Plaintiff’s Termination



                                    3
      In July of 2015, following prior Borough Commission Reports

noting concern that Defendant Peterson’s dual positions as

Administrative Assistant and Vice-President of the Borough

Council posed a conflict of interest, (Pl. Ex. 3, Ex. 4, Ex. 5),

Plaintiff commissioned another report that “again identified

‘the conflict of interest’ both administratively and

operationally that Peterson presented as both a councilperson

and police secretary.”   (Pl. Opp. at 9).   Notwithstanding these

reports, Defendant Peterson maintained her dual roles.

C. Events Surrounding Plaintiff’s Termination as Police Chief

  On February 8, 2016, Plaintiff Ocasio became aware of a

timecard forgery involving Upland Officer Michael Irey and

Defendant Peterson, who was then Upland Police Administrative

Assistant.   (Compl. ¶11).

  On February 18, 2016, Defendant Ciach met with Plaintiff

Ocasio to raise concerns he had with Mr. Ocasio’s performance as

Chief during the previous year.   (Def. Ex. 1. ¶8, Doc. No. 21-

1).   Defendant Ciach testified that he “had concluded that

[Plaintiff’s] performance as chief in 2015 had been inadequate

and counterproductive to the best interests of Upland Borough,”

(Def. Ex. 1 at ¶10), based on the “alleged forced resignation of

Dan Smith and the lack of investigation of our missing cameras

which I felt were potentially criminal in nature.”   Id. at ¶8.

During their February 18th meeting, Defendant Ciach “told Chief

                                  4
Ocasio that [he] would be recommending [he] be reduced in rank

to deputy chief,” and “suggested a date and time a Loudermill

meeting could be held so that [Mr. Ciach] could present [his]

concerns about [Plaintiff’s] performance to the public safety

committee prior to making any official recommendation that

[Plaintiff] be reduced in rank, and so Chief Ocasio could

address the committee himself.”    Id. at ¶¶13-14.     Defendant

Ciach offered Plaintiff “24 hours to decide whether he would

agree to a voluntary reduction in rank from chief to deputy

chief,” with no reduction in salary.     Id. at ¶15.    That same

day, Defendant Peterson told Mr. Ciach, “good luck with

[Plaintiff’s] demotion.”   Id. at ¶15.

  The next day, February 19, 2016, Defendant Ciach had a copy of

his February 17, 2016 performance review letter delivered to

Plaintiff’s home.   Id. at ¶16.

  Defendant Ciach’s letter dated February 17, 2016 does not

mention a Loudermill hearing.     The letter informs Plaintiff that

Defendant Ciach “will be recommending [Plaintiff’s] immediate

reassignment of duties back to the position of Deputy Chief.”

(Def. Ex. 2 at ¶13).   Defendant Ciach also testified that he

typed this letter, summarizing his concerns with Plaintiff

Ocasio’s 2015 performance, on February 9, 2016 (the date located

on the second page of the letter) then updated the letter on



                                   5
February 17th.    (Def. Ex. 1 at ¶12).   Plaintiff did not respond

to this letter.

  On February 22, 2016, Plaintiff filed criminal charges against

Defendant Peterson for forgery, theft by unlawful taking, and

tampering with government records, in connection with the

timecard forgery he became aware of earlier that month.     (Compl.

¶12, ¶17).

  The same day, February 22nd, after learning that Plaintiff

Ocasio “had ordered all borough officials, including [himself],

locked out of police headquarters,” Defendant Ciach, trying to

communicate with him to “ask what was going on” was told by

Plaintiff, “Mike, you have 5 seconds to get away from me.”

(Def. Ex. 1 at ¶21).    Defendant Ciach “immediately verbally

suspended Chief Ocasio for insubordination.”    Id.   Defendant

Ciach then issued Plaintiff Ocasio a letter, dated February 22,

2016, informing him that he was suspended as Police Chief “as a

direct result of you [sic] willful disrespect and disobedience

of a direct request and order to answer questions regarding your

authority to order our vendor . . . to lockout Members of

Council, Detective Irey and myself from the police department,

and your threatening response to the same.”    (Def. Ex. 4 at 17).

Defendant Ciach also asked the Delaware County D.A.’s Office to

investigate Plaintiff’s arrest of Defendant Peterson.     (Def. Ex.

1 at ¶23).

                                  6
  Plaintiff alleges that on February 22, 2016, the day he

arrested Defendant Peterson in connection with the alleged

timecard forgery, he was informed by both Defendant Ciach and

Peterson that he was suspended without pay.   (Compl. ¶26).

  On February 23, 2016, Defendant Ciach wrote and had delivered

to Plaintiff’s home another letter (Def. Ex. 5 at 19),

summarizing the performance concerns he had stated in his

February 17th letter and February 18th in-person meeting.     The

February 23, 2016 letter informed Plaintiff Ocasio that a

Loudermill hearing would be “held on that day at 4:30 p.m.”     Id.

  A Loudermill hearing took place on February 23, 2016.     Chief

Ocasio did not attend, but Fraternal Order of Police (“F.O.P.”)

attorney, Skip Miller, did attend on Plaintiff’s behalf.    (Def.

Ex. 1 at ¶27).   Plaintiff testified that Mr. Miller told him he

did not have to attend the hearing since at that time Plaintiff

was suspended.   Id. at ¶28; (Def. Ex. 6 at 137).   The first

Loudermill hearing resulted in Plaintiff Ocasio’s suspension “as

chief with intent to terminate his employment. . .pending the

outcome of an independent investigation of events.”    (Def. Mot.

Ex. 1 at ¶29).

  A six-month investigation into Plaintiff Ocasio’s performance

as police chief during 2015 and the incidents surrounding his

suspension and termination in February, 2016, was conducted by

an employment law firm and headed by Joe Hackett.    (Def. Mot.

                                 7
Ex. 1 at ¶30).    Defendant Ciach referred to the investigation as

“independent.”    Plaintiff, on the other hand, disputes its

independence.    He testified, “[t]hat’s not an independent

evaluator when you have one of your guys getting someone in that

you need to get a job done,” referring to Defendant Ciach’s

friendship with Mr. Hackett.    (Def. Ex. 6 at 23).

  On November 16, 2016, following the investigation, Plaintiff

was informed by letter that before taking any final action

regarding his employment, the Borough Public Safety Committee

would conduct a second Loudermill hearing for him on November 2,

2016, and would use the investigation’s recommendations as the

basis for their final disciplinary decision.    (Def. Ex. 8).

Additionally, Plaintiff was notified that the council would vote

whether to terminate his employment at its November 16, 2016

meeting.   Plaintiff did not appear at the November 2nd

Loudermill hearing, nor at the November 16th council vote.

(Def. Ex. 1 at ¶¶30-31).

  On November 16, 2016, the council voted to terminate

Plaintiff’s employment.    Defendant Peterson abstained from the

vote.   Id. at ¶32.

II.   LEGAL STANDARD

      Summary judgment is only proper when “the pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits. . .show that there is no genuine

                                  8
issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.”     Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247, 106 S. Ct. 2505 (1986) (citing

Fed. R. Civ. P. 56(c)).   We must view any inferences drawn from

the underlying facts “in the light most favorable to the party

opposing [summary judgment].”     Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348 (1986)

(quoting United States v. Diebold, Inc., 369 U.S. 654, 655 82 S.

Ct. 993 (1962)).

      “Only disputes over facts that might affect the outcome of

the suit under the governing law” will defeat a motion for

summary judgment.   Id. at 248.    If the moving party fulfills its

burden to identify “specific portions of the record that

establish the absence of a genuine issue of material fact. . .,

the burden shifts to the nonmoving party to . . . ‘come forward

with “specific facts showing that there is a genuine issue for

trial.”’”   Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015)

(quoting Matsushita Elec. Indus. Co., 475 U.S. at

587(quoting Fed. R. Civ. P. 56(e))).     The claimed dispute should

“be shown to require a jury or judge to resolve the parties’

differing versions of the truth at trial.”     First Nat'l Bank v.

Cities Serv. Co., 391 U.S. 253, 288-289, 88 S. Ct. 1575 (1968).

It is not the judge’s function at this stage to “weigh the

evidence and determine the truth of the matter.”     Santini, 795

                                   9
F.3d at 416.   “In essence, the inquiry is whether the evidence

presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail

as a matter of law.”    Anderson, 477 U.S. at 251-252.

III. DISCUSSION

A. Plaintiff’s Pre-Deprivation Procedural Due Process Claim

Under 42 U.S.C. §1983

     Defendants argue that plaintiff cannot establish a

violation of due process because he was given notice and an

opportunity to be heard.    To succeed on a deprivation of

property-based procedural due process claim, the plaintiff must

show that “(1) he was deprived of an individual interest that is

encompassed within the Fourteenth Amendment’s protection of

‘life, liberty, or property,’ and (2) the procedures available

to him did not provide ‘due process of law.’”    Hill v. Borough

of Kutztown, 455 F.3d 225, 234 (3d Cir. 2005) (quoting Alvin v.

Suzuki, 227 F.3d 107, 116 (3d Cir. 2000).    “The fundamental

requirement of due process is the opportunity to be heard ‘at a

meaningful time and in a meaningful manner.’”    Mathews v.

Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893 (1976) (quoting

Armstrong v. Manzo, 380 U.S. 545, 552 (1965)).    “The tenured

public employee is entitled to oral or written notice of the

charges against him, an explanation of the employer’s evidence,

and an opportunity to present his side of the story.”    Cleveland

                                 10
Bd. of Educ. v. Loudermill, 470 U.S. 532, 547 105 S. Ct. 1487

(1985).   “In order to state a claim for failure to provide due

process, a plaintiff must have taken advantage of the processes

that are available to him or her, unless those processes are

unavailable or patently inadequate.”    Alvin v. Suzuki, 227 F.3d

107, 116 (3d Cir. 2000).    “If there is a process on the books

that appears to provide due process, the plaintiff cannot skip

that process and use the federal courts as a means to get back

what he wants.”   Id.   However, “when access to procedure is

absolutely blocked or there is evidence that the procedures are

a sham, the plaintiff need not pursue them to state a due

process claim.”   Id. at 118.

     Defendants cite Alvin v. Suzuki, which is in line with

similar cases that found no due process violation - even when

plaintiffs alleged their pre-termination hearings were biased -

because plaintiffs failed to take advantage of their opportunity

to be heard.   See Alvin, 227 F.3d at 119 (“like the plaintiff in

McDaniels, Alvin has not used all the processes available, and

he cannot convert his difficulties with quickly triggering the

informal process into a contention that the entire process,

which he has not yet used, is biased.”).    See McDaniels v.

Flick, 59 F.3d 446, 459 (3d Cir. 1995) (internal citations

omitted) (noting that the presence of bias during a pre-

termination hearing might be mitigated by an impartial post-

                                 11
deprivation hearing and that “[a]lthough due process requires an

impartial decisionmaker before final deprivation of a property

interest, it is not clear that strict impartiality is required

at each stage of the process.”).     See Dykes v. Southeastern

Pennsylvania Transportation Authority, 68 F.3d 1564 (3d Cir.

1995) (finding failure to state a claim for due process

violation where plaintiff failed to request arbitration that was

available to him, even when the “plaintiff alleged that the

defendants acted in concert to deprive him both of a meaningful

hearing and of arbitration” because the arbitration process had

safeguards to protect against a diminishment of process that the

alleged bias might result in.”).

     Here, Plaintiff argues that the process he was afforded was

biased because Defendant Ciach used his “fraudulent” performance

reviews “to influence other council members to vote for

plaintiff’s termination as Police Chief.”    (Pl. Opp. at 10).

Yet case law shows that where a plaintiff fails to take

advantage of the hearings he was provided, his pre-deprivation

due process claim will not survive summary judgment on the bare

allegation that bias infected one stage of his hearings.

However, although Plaintiff Ocasio did not attend any of the

pre-deprivation Loudermill hearings, our analysis does not end

there.   We must also assess the content of the notice provided



                                12
to Plaintiff in order to determine whether his opportunity to be

heard was “meaningful” under Loudermill.

     “[F]ailure to describe the nature of evidence supporting

termination violates due process.”   Jennings-Fowler v. City of

Scranton, 680 F. App'x 112 (3d Cir. 2017).   In Jennings-Fowler,

the Third Circuit found insufficient process and reversed the

District Court’s grant of summary judgment on plaintiff’s due

process claim based on the defendants’ “failure to describe the

nature of evidence supporting [plaintiff’s] termination” beyond

“boilerplate” language accusing plaintiff of “‘[t]heft, willful

destruction, willful defacement or willful misuse of City

Property[,]’ and ‘[i]ntentionally falsifying or altering any

City record or report[,]’” coupled with “defendants’ explicit

lie” that no video or photographic evidence existed to support

the charges against plaintiff when such evidence did exist.    680

F. App'x at 116.

     In   Fraternal Order of Police Lodge No. 5 v. Tucker, 868

F.2d 74, 80 (3d Cir. 1989) the Third Circuit interpreted

Loudermill as standing for the proposition that “a sina qua

non of a meaningful hearing is a sufficient explanation of the

employer's evidence to permit a meaningful response.”   The crux

of Tucker’s finding that plaintiff employees had been deprived

meaningful due process was that in the absence of any specifics

“about the drug use allegations being investigated or the

                                13
evidence regarding this drug use allegation,” “even assuming

[plaintiffs and their attorneys] were afforded the opportunity

to tell plaintiffs’ side of the story, [plaintiffs] had no

opportunity to explain or rebut the evidence giving rise to the

‘reasonable suspicion’ of on-duty drug use.”   868 F.2d at 80.

See also Yelland v. Abington Heights Sch. Dist., No. 3:16-2080,

2018 U.S. Dist. LEXIS 110272, at *21 (M.D. Pa. July 2, 2018)

(“[A] plaintiff must be informed of the specific evidence that

existed to support each of the charges and must be given a

sufficient explanation of the evidence against him/her regarding

each of the charges.   Charges that do not contain the requisite

description and that simply use boilerplate language are not

sufficient.   Further, ‘it is sufficient that the charges that

were the main focus of the termination hearing failed to provide

an explanation of the evidence against [plaintiff],’ for the

district court to deny summary judgment on plaintiff's

pretermination due process claim.” (citations omitted)).

     Notedly, here, as in Yelland, “notice in the plaintiff's

case [is] especially important since ‘there is nothing in the

record indicating a prior history of negative evaluations or

incidents involving the plaintiff.’”   Id. at *24.   Plaintiff

Ocasio maintains that “up until the alleged February 17, 2016,

Ciach performance report. . . plaintiff never received a



                                14
performance review by defendant Ciach let alone a negative one.”

(Pl. Opp. at 10).

      Here, although the letters notifying Plaintiff that

Defendant Ciach would be recommending to the council that he be

terminated as Police Chief explained in detail the evidence

against plaintiff, Plaintiff argues that “there was no basis for

[Mr. Ciach’s] claims in his performance evaluation and that the

content of the notice was “fraudulent” and mere pre-text for

Defendants Ciach’s and Peterson’s retaliatory and discriminatory

motives to terminate him.    Essentially, Plaintiff disputes the

“validity of the accusations made in [Defendant Ciach’s]

reports.”   Id.   Plaintiff argues that “there was no basis for

[Mr. Ciach’s] claims in his performance evaluation of plaintiff

that Ocasio was ‘Over Budget with Payroll’ and had

‘Unexplainable Administrative Pay.’ . . .Ciach admitted that the

2015 Department Evaluation Report which he claimed was

wrongfully authorized by plaintiff . . . was a total untruth.”

Id.

      We find that the content of the notice plaintiff received

before his pre-termination Loudermill hearings took place – its

veracity and its specificity – is material to whether Mr. Ocasio

was provided sufficient due process.    Therefore, where that

material fact is genuinely disputed, summary judgment is

inappropriate.    “The factfinder will determine whether the

                                 15
plaintiff was afforded all of the due process rights to which he

was entitled by Loudermill before he was suspended without pay.

As such, the jury must determine if the defendants deprived the

plaintiff of a legitimate property interest without due process

in violation of the 14th Amendment.”    Yelland, 2018 U.S. Dist.

LEXIS 110272, at *22-25.

B. Plaintiff’s Claim that Defendants Conspired to Deprive Him of

Procedural Due Process

     We find that Defendants are not entitled to summary

judgment on Plaintiff’s claim in Count IV that they conspired to

have Plaintiff terminated from his employment as Police Chief.

To allege conspiracy under §1983, a plaintiff must show “(1) the

existence of a conspiracy involving state action; and (2) a

deprivation of civil rights in furtherance of the conspiracy by

a party to the conspiracy.”    Cash v. Wetzel, 8 F. Supp. 3d 644,

661 (E.D. Pa. 2014).    To establish the conspiracy existed, a

plaintiff must show “a combination of two or more persons to do

a criminal act, or to do a lawful act by unlawful means or for

an unlawful purpose.”    Panayotides v. Rabenold, 35 F. Supp. 2d

411 (E.D. Pa. 1999), aff’d, 210 F. 3d 358 (3rd Cir. 2000)

(quoting Hammond v. Creative Financial Planning, 800 F. Supp.

1244, 1248 (E.D. Pa. 1992)).

     “It is not enough that the end result of the parties’

independent conduct caused plaintiff harm or even that the

                                 16
alleged perpetrators of the harm acted in conscious parallelism.

To state a claim for conspiracy under § 1983, plaintiff must

claim that, ‘the private actor . . . wrongfully influenced the

state [actor's] decision . . . through a conspiracy, or else the

plaintiff must seek his remedy in a state tort claim, not a

federal § 1983 suit.’”   Spencer v. Steinman, 968 F. Supp. 1011,

1020 (E.D. Pa. 1997)(quoting Davis v. Union National Bank, 46

F.3d 24, 26 (7th Cir. 1994)).

     At summary judgment, we find there is a genuine dispute

whether Defendants Ciach and Peterson agreed to bring about the

termination of Plaintiff Ocasio from his employment as Police

Chief out of racial animus against Plaintiff, and in retaliation

for Mr. Ocasio’s arrest of Peterson, and out of his continued

opposition to the conflict of interest posed by Peterson’s dual

roles as Administrative Assistant of the Police Department and

Vice President of the Borough Council.   Therefore, Defendants’

motion for summary judgment on Count IV of Plaintiff’s complaint

is denied.

C. Qualified Immunity

  Defendants argue they are entitled to qualified immunity

because there is “no evidence Mr. Ciach violated any ‘clearly

established’ constitutional rights in connection with

[Plaintiff’s] rights to procedural due process that a reasonable

person would be aware of, and [no evidence] that [Defendant]

                                17
Peterson had any role whatsoever in the process that resulted in

Ocasio’s suspension and ultimate termination [because he

abstained from the council vote to terminate.]” (Def. Br. at 8,

Doc. No. 21-2).

  To determine whether Defendants are entitled to qualified

immunity, we must first evaluate whether they “violated a

constitutional right.”    Yelland, 2018 U.S. Dist. LEXIS 110272,

at *26 (citing Saucier v. Katz, 533 U.S. 194, 121 S. Ct. 2151

(2001)).    If we find Defendants “actually commit[ted] a

constitutional violation” we must move to the second evaluation

of whether “the right in question was ‘clearly established’ at

the time the defendant acted.”     Id. citing Pearson v. Callahan,

555 U.S. 223, 129 S. Ct. 808 (2009).     “The Supreme Court has

instructed that a right is clearly established for purposes of

qualified immunity if a reasonable state actor under the

circumstances would understand that his conduct violates that

right.”    Yelland, at *26.   “‘The relevant, dispositive inquiry

in determining whether a right is clearly established is whether

it would be clear to a reasonable officer that his conduct was

unlawful in the situation he confronted.’”     Montanez v.

Thompson, 603 F.3d 243, 251 (3d Cir. 2010) (citing Saucier, 533

U.S. at 201).     “[I]f the law did not put the officer on notice

that his conduct would be clearly unlawful, summary judgment

based on qualified immunity is appropriate.”     Bayer v. Monroe

                                  18
County Children and Youth Serv., 577 F.3d 186, 193 (3d Cir.

2009) (quoting Saucier, 533 U.S. at 202).      “Where a court elects

to address the alleged constitutional violations, however, the

court's analysis of the merits for purposes of summary judgment

merges with analysis of the deprivation of federal rights for

purposes of qualified immunity.”      Yelland, at *27

(citing Gruenke v. Seip, 225 F.3d 290, 299-300 (3d Cir. 2000).

  Here, as in Yelland, where it is in dispute whether Defendants

Ciach and Peterson violated Plaintiff’s right to pre-deprivation

procedural due process, and where we find that the Plaintiff’s

right under Loudermill to pre-deprivation process – including

notice – “has been clearly established for many years,” id. at

*28, we find that Defendants are not entitled to qualified

immunity.

D. Liability of Upland Borough

     Lastly, with regard to Plaintiff’s claim that Upland

Borough as a municipality is also liable for violating his

constitutional procedural due process rights, we grant

Defendants’ motion for summary judgment and deny Plaintiff’s

claim in Count IV.   “A local government may not be sued

under §1983 for an injury inflicted solely by its employees or

agents.   Instead, it is when execution of a government’s policy

or custom, whether made by its lawmakers or by those whose

edicts or acts may fairly be said to represent official policy,

                                 19
inflicts the injury that the government as an entity is

responsible under §1983.”   Monell v. Dep't of Soc. Servs., 436

U.S. 658, 98 S. Ct. 2018 (1978).     Plaintiff has failed to show

any evidence that the Borough, through any policy or custom as a

municipality, violated his constitutional right to due process.

IV.   CONCLUSION

      For the foregoing reasons, Defendants’ Motion for Summary

Judgment is denied in part as to the claims against Defendants

Ciach and Peterson in their individual capacities contained in

Counts I and IV of the Complaint, and granted in part as to the

claim against the Borough of Upland contained in Count IV of the

Complaint.   An appropriate Order will follow.




                                20
